Rombauer, P. J.
(concurring). — I concur in the result reached. The recovery below was for the sum of $5, and the plaintiff’s damages to that extent were clearly shown. There was evidence, which, if found true, would have made the defendant liable at common law, and the action does not in terms purport to be based on the statute, even if it can be construed to be a statutory action. The case is one wherein the errors of the trial court, conceding that there were such errors, did not “materially affect the merits,” and hence we would not be warranted in remanding the case for a new trial, wherein the same result seems almost unavoidable.
I cannot concur, however, in the construction placed upon the statute by my associates.. In my opinion the statute is leveled against the negligent obstruction of surface water, and not against its negligent discharge. It requires the construction of ditches and drains on each side of the railroad to connect with ditches, drains and water courses for the purpose of carrying off the water. Where the water naturally drains off from either side of the road, an artificial drain is not required. The construction of a railroad bank on the side of a slope necessarily obstructs the surface water on the upper side of the bank, but the statute does not contemplate that the railroad company in such a case is bound to build its track on an open trestle, or else connect each of its culverts, wherever the water passes through its bank from one side to kthe other, with an artificial ditch or drain leading to a water course, or if it fails to do so subject itself to a penalty of $500.
Webster defines a drain as “that by means of which anything is drained.” When the statute speaks of *391•connecting with a drain, it is a drain in the above sense, which it means. Such a drain may be either natural or artificial. To hold that the railroad company is bound to build an artificial connecting drain, wherever the surface water is let through its bank, would make it liable in a heavy penalty for a condition of things over which it has no control. It cannot enter upon another man’s land for the purpose of constructing an artificiat •drain thereon to connect with its own drain, and thus take the water to a water course, and if it constructs a drain which terminates at the boundary line of its right of way, which connects with no other drain, it affects no useful end.
That the railroad company, in the case at bar, permitted the water to run over its bank, at a place where' there was a well-defined drain or draw, with a continual fall to the Fabius river, which was a natural water course, is conceded by all the evidence. Since the railroad company could not enter upon the plaintiff’s land for the purpose of continuing that drain or draw in the form of an artificial drain or ditch to the Fabius river, it wás in my opinion not liable under the statute, although its liability at common law for a negligent collection and discharge of water remained, and furnished an ample remedy.